HamiltoN, Judge,
delivered the following opinion:
*176Tbis case as submitted raises the question of the right of a ■client to discharge an attorney. No objection is made to the ■discharge, except that the attorney wishes his fees provided for before the change is effective.
A rule of court adopted, to be effective July 15 th next, provides that there cannot be such a substitution without the payment or security of the fees, to be ascertained by the court. This rule, of course, is not effective yet, but the principle upon which it is based seems to be the law governing such cases even without a rule, and the court will hold in accordance with that principle.
The decision therefore is that the petition for substitution is granted, effective upon the payment or securing of the fees for services rendered in the particular cases. If the parties cannot agree upon the amount, the court, upon a new motion by consent, will fix it. (See Vol. 2, E. C. L., Attorneys at Law, ¶ 37.)